Dear Mr. Kees:
This office is in receipt of your opinion request in which you present the following issue for our review:
      Can the Vernon Parish Police Jury transfer immovable property upon which is located a portion of the Leesville airport to the city of Leesville?
The La. Constitution of 1974, Article 7, Section 14 states:
(A) Except as otherwise provided by this constitution, the funds, credit, property, or other things of value of the state or of any political subdivision shall not be loaned, pledged, or donated to or for any person, association, or corporation, public or private.
In your request you state only that the police jury desires to "transfer ownership" of the parish property on the airport site to the city. Clearly, the police jury would be prohibited from donating the property due to the constitutional prohibition. This would leave as options either sale, lease or exchange. Each of these options is conditioned on the fact of the property not being needed for any public purpose. La. R.S. 33:4711.
La. R.S. 33:4717 provides for sale of parish property that is "no longer needed or necessary for the public use to which it was originally destined or dedicated" and which is needed by a municipality. The procedure delineated in the statute is to revoke the destination or dedication by a two-thirds vote and sell the property at private sale.
There is no express method provided for in La. R.S. 33:4711 for lease or exchange of parish property no longer needed for public purposes. Again, the meaning of public purpose as used in this statute is consistent with that used in La. R.S. 33:4717. Your request makes clear that the property at issue is no longer being used in the same manner as when it was acquired and its highest and best use is airport property. This office, in prior opinions, has indicated that a parish may use the procedures outlined in La. R.S. 33:4712, dealing with sales of municipal property, for the disposition of parish property.
In conclusion, based on the language in La. Constitution Article7, Section 14 (A), the Vernon Parish Police Jury would be prohibited from loaning, pledging, or donating its immovable property to the city of Leesville. However, if the intent of the parish governing authority is to sell, lease or exchange the property, then such a transfer would be valid under the state constitution and statute.
We hope this opinion meets your request. Should you have any further questions, please contact the undersigned at your convenience.
Very truly yours,
                               RICHARD P. IEYOUB Attorney General
                               BY: ROBERT B. BARBOR Assistant Attorney General